IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


WILLIAM WEST,                              )
                                           )
        Plaintiff,                         )
                                           )
        v.                                 )
                                           ) C.A. No. N17C-11-137 MMJ CCLD
ACCESS CONTROL RELATED                     )
ENTERPRISES, LLC; LLR EQUITY               )
PARTNERS, IV, L.P.; LLR EQUITY             )
PARTNERS PARALLEL IV, L.P.;                )
SETH LEHR, an individual;                  )
DAVID STIENES, an individual;              )
GREG CASE, an individual;                  )
ROBERT CHEFITZ, an individual; and         )
JOSEPH GRILLO, an individual.              )
                                           )
        Defendants.                        )


                          Submitted: October 19, 2021
                          Decided: December 1, 2021

                      On Plaintiff’s Motion for Reargument
                                     DENIED

                                   ORDER

      1. By Order dated September 27, 2021, the Court denied Plaintiff’s Renewed

Motion to Dismiss.

      2. Plaintiff has moved for reargument. Plaintiff contends that the Court

misapprehended material facts about the status of the related case pending in

California.


                                       1
        3. Plaintiff further asserts that the Court misapprehended material facts about

the status of the dismissal of Plaintiff’s claim for breach of fiduciary duty. Plaintiff

also cites a decision of the California Court that Defendants would not be prejudiced

by proceeding in California on all claims.

        4.     The purpose of moving for reargument is to seek reconsideration of

findings of fact, conclusions of law, or judgment of law. 1 Reargument usually will

be denied unless the moving party demonstrates that the Court overlooked a

precedent or legal principle that would have a controlling effect, or that it has

misapprehended the law or the facts in a manner affecting the outcome of the

decision.2 “A motion for reargument should not be used merely to rehash the

arguments already decided by the court.”3 To the extent Plaintiff has asserted issues

that were not raised in the submissions in support of its motion, new arguments may

not be presented for the first time in a motion for reargument. 4

        5. The Court has reviewed and considered the parties’ written submissions

and arguments.           The Court did not overlook a controlling precedent or legal

principle, or misapprehend the law or the facts in a manner affecting the outcome of

the decision.




1
  Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969).
2
  Ferguson v. Vakili, 2005 WL 628026, at *1 (Del. Super.).
3
  Wilmington Trust Co. v. Nix, 2002 WL 356371, at *1 (Del. Super.).
4
  Oliver v. Boston University, 2006 WL 4782232, at *1 (Del. Ch.).

                                                        2
THEREFORE, Defendants’ Motion for Reargument is hereby DENIED.

IT IS SO ORDERED.



                               /s/ Mary M. Johnston
                          The Honorable Mary M. Johnston




                            3